PD-1224-15
                            CASE NUMBER #07-14-00353-CR
                                                                               B I
                              IN THE COURT OF APPEALS
                                       For The
                                                                              SEP 11 20)5
                        SEVENTH JUDICIAL DISTRICT OF TEXAS               SEVENTH COURT OF APPEALS
                                                                             VIVIAN LONG, CLERK
           LED                  AT    AMARILLO,TEXAS
COURT OF CRIMINAL APPEALS        MICHAEL RAY KENNEDY.
       qcp 1P rr.i                    (APPELLANT)                                  RECEIVED IN
       bbr Io^j.j                        vs.
                                                                            COURT OF CRIMINAL APPEALS
                                THESWATE OF TEXAS
    Abel Acosta, Clerk                                                              SEP 18 2015
                     MOTION FOR EXTENSION OF TIME TO PREPAIR,
                          PETITION FOR DISCRETIONARY REVIEW.
                                                                                Abe!Acosla, Clerk
  TO THE HONORABLE COURT OF APPEALS.

               NOW COMES Michael Ray Kennedy,Appearing Pro-se,in the above and entitled
  and numbered appeal,and moves the court to extend the filing date for (90)days for...
  PETITION FOR DISCRETIONARY REVIEW,and In support there of would show the court the
  following;
                                                    I
  Pursuant to Texas Rules of Appellate Procedure TRAP 10.5,(3);are listed below,
  (A) Court of Appeals Seventh Judicial district of TexasAmarillo Texas.
  (B) Date of Court pf^p^akiajffiaEt^NDlfl^JIEf3643015..
  (C) Case No# 67,789 Court of Appeals No# 07-14-00353-CR.
  (D) Motion for.Rehearing date is August 4-2015,The ruleing on motion was August 26-15
      !^fERRULED'.' Appellant did not receive the order until August 31-2015 from mail,
       Room.tThis is Appellants First Request for extension of time to file(PDR).
                                                    II

        Appellant now Request (90) day extension of time to file (PDR) until NOVEMBER,
  30-2015.And as reason therefore would show the court the following:
  1) TEXAS DEPARTMENT OF CORRECTIONS CRIMINAL JUSTICE Does not allow copies or access to
     a copy a copy machine.(Appellant will have to prepair the (PDR) pro-Se then mail to
  %_ _his, .mother to make copys of the (PDR) and copys of the exhibits,This will take time
   .'^to do7.".without copys portion of reporter records and exhibits would be hung up in
  .^,,.your; ..Honorable court Appellant is now indigent and it would be difficult to pay,
  vo^ouOph^                             at this time in the event Appellant has to file
     further proceedings.    ' '••J


  iv-coionaryireva
  Lun§§^egOEy>.r
  CiiiiciAppeallant needs extra time to know the record and update research.So Appellant,
       can comply with TEX.R.APP.P. 68.5 Petition for Discretionary review are not a
       copy and paste of the brief that was filed to the court of appealls.
      APPELLANT HAS TO SHOW IN ARGUMENT EXPLAING WHY THE COURT OF APPEALLS RULED WRONG.

  3) Appellant has to submitt a 1-60 for request to the unit law library to have access
  to the
to legal books the request take a full 24 hours to get to the legal room each lay in,
and only allowed two hours each session,the books are old and it takes time to sheper-
dize the law.Appellant will have to show the law library personal a copy of this order
for extension of time to get extra sessions if the extension is granted Appellant needs
t° read all the TEX.R.APP.PROCEDURE, to be able to understand the functions of (PDR).
Appellant has no acces to a computer for help.Without extra time to file will hinder
t}ts figbt £o reach £he Courts without a rushing situation like the motion for rehearing
wa§ adheranti it was'-a'-littie choppy.
VVciii

4) PRO_SE Applicant shouldent be held to the standards of Lawyers pleadings SEE SANDERS,
         VS. United states 373 U.S. 1,22(1963).
                                                     Ill

  Without this extension being granted appellant would be rushed to prepair the(PDR).
 and would be unable to devote the attention necessary to read cases to support the
 (PDR).
  Under TEXAS RULE OF APPELLANT PROCEDURE RULE 10.5(b) really doesent state "If (90),
days is to long to ask for...The Extension of Time requested is timle filed...
                                                    V.

          This extension is not requested for dilatory reasons and it is in the best interest
of Justice that this extension be Granted. THANK YOU...
   WHERE,FORE PREMISES CO^HMED^ APPELLANT RESENTFULLY FRAYS that this H3XEABLE COURT extend the
time to file Petition for Discretionary review in this case until the 30 day of November 2015..
                                                  RESPECTFULLY SUBMITTED

                                             "Mtdkc dL (Iclm ICeMMeshy. fro se.
                                             CERTIFICATE OF SERVICE
     I HEREBY CERTIFY THAT ON THIS 6th day of Sepetnfcer 2015 Atrue copy of the foregoirg extentsicn Motion
     was mailed to Court of Appeals AT Seventh District of Texas P.O.BOX 9540 AiBriLk) Texas 79105-9540.
                                                /yl(frJi6*l Lzcg l^esiAvrtjdl^.
                                        ORDER

AEON REVIEW IT IS ORDERED THAT THE EXHNKKN OF TLME IS PASSED 10 N0VEM3ER 30-2015.
the order is sent to irmate at the unit on this date                  _2015

                                             EOCRABLE JUDGE OF APPEAL (HURT